Filed 2/18/22 Marriage of Williams CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re the Marriage of JOLLYANN AND
 PHILLIP WILLIAMS.

 JOLLYANN BUMATAY-WILLIAMS,
                                                                          E075686
          Respondent,
                                                                          (Super. Ct. No. SWD1701768)
 v.
                                                                          OPINION
 PHILLIP WILLIAMS,

          Appellant.


         APPEAL from the Superior Court of Riverside County. Elaine M. Kiefer, Judge.

Affirmed with directions.

         Philip Williams, in pro. per., for Appellant.

         Westover Law Group and Andrew L. Westover, for Respondent.




                                                              1
                                             I.

                                    INTRODUCTION

       Pro. per. appellant Phillip Williams appeals the trial court’s judgment, its order

denying his motion to vacate the judgment, and its order sanctioning him $2,500. We

dismiss Williams’s untimely appeal from the trial court’s judgment and otherwise affirm.

                                             II.
                                                                         1
                  FACTUAL AND PROCEDURAL BACKGROUND

       Williams’s wife, Jollyann Bumatay-Williams, petitioned to dissolve their marriage

in 2017. At the end of a bench trial in September 2019, the parties stipulated that

Bumatay-Williams’s counsel would prepare a stipulated judgment that the parties would

sign and file with the court. In October 2019, Bumatay-Williams filed two unidentified

judgments. About a week later, she filed a “Judgment on Dissolution with Child(ren).”

In support of that judgment, Bumatay-Williams’s counsel submitted a “Declaration of/re:

Entry of Judgment Without Signature of Other Party.” Counsel explained that he filed

the stipulated judgment without Williams’s signature because he could not obtain

Williams’s signature.

       The trial court rejected the judgment because a party to the action, the Riverside

County Department of Public Social Services (the Department), did not sign it.

Bumatay-Williams therefore filed a “Judgment for Dissolution on Reserved Issues (FL-


       1
         As discussed below, Williams provided an inadequate record on appeal. We
discuss only the facts and procedural history we can sufficiently glean from the
inadequate record.

                                             2
180) on Dissolution with Child(ren)” (the judgment) on December 23, 2020. According

to Bumatay-Williams’s counsel, the only difference between the judgments filed in

October and December was that the Department signed the December judgment but not

the October judgment. The trial court entered judgment later that day.

       Forty-five days later, on February 6, 2020, Williams moved to set aside the

judgment under Code of Civil Procedure section 473, subdivision (b) (section 473(b)).

Williams argued the judgment should be vacated because Bumatay-Williams filed it

without his input and he disagreed with some of its terms. While that motion was

pending, Bumatay-Williams moved for sanctions against Williams, which he opposed.

       On September 3, 2020, the trial court held a hearing on the parties’ motions and

Williams’s request for an order (RFO) related to child support. The trial court denied the

motion because the judgment’s terms were identical to the terms of the parties’ stipulated

judgment that they agreed to at the end of the trial. The trial court also denied Williams’s

RFO as moot. The trial court sanctioned Williams $2,500 for bringing the motion and

filing the RFO. Williams filed a notice of appeal later that day.

                                            III.

                                      DISCUSSION

       In his notice of appeal, Williams states he appeals from a default judgment and an

order or judgment under Code of Civil Procedure sections 904.1, subdivision (a)(3)-(13)

entered on September 3, 2020. In his opening brief, Williams says his appeal is from a

“final judgment of the Riverside County Superior Court and is authorized by the Code of



                                             3
                                                                           2
Civil Procedure, section 904.1, subdivision (a)(1)(4) & subdivision (b).” Bumatay-

Williams argues Williams’s notice of appeal is deficient because the trial court never

entered a default judgment and the Code of Civil Procedure sections Williams cites in his

opening brief are inapplicable.

       Although it is not entirely clear, Williams’s opening brief indicates that he appeals

the December 23, 2019 judgment, the trial court’s order denying his motion to vacate that

judgment, and its order sanctioning him. “‘[N]otices of appeal are to be liberally

construed so as to protect the right of appeal if it is reasonably clear what appellant was

trying to appeal from, and where the respondent could not possibly have been misled or

prejudiced.’” (D’Avola v. Anderson (1996) 47 Cal.App.4th 358, 361.) Although the trial

court did not enter a default judgment, Williams’s notice of appeal states he is appealing

from a judgment and an order or judgment entered on September 3, 2020. The only

judgment relevant to the trial court’s September 3 proceedings is the December 23, 2019

judgment Williams sought to vacate at the September 3 hearing.

       Liberally construing his notice of appeal, it is reasonably clear that Williams

intended to appeal the trial court’s December 23, 2019 judgment and its order denying his

motion to vacate that judgment. It is also reasonably clear that Williams appeals from the

trial court’s other orders entered on September 3, 2020.


       2
         Code of Civil Procedure section 904.1, subdivision (a)(1)(4) authorizes appeals
“[f]rom an order granting a new trial or denying a motion for judgment notwithstanding
the verdict” while Code of Civil Procedure section 904.1, subdivision (b) authorizes
appeals from “[s]anction orders or judgments of five thousand dollars ($5,000) or less
against a party.”

                                              4
       We therefore conclude Williams’s notice of appeal is sufficient to address the

issues he raises in his opening brief, particularly given that we can discern no prejudice to

Bumatay-Williams. (See D’Avola v. Anderson, supra, 47 Cal.App.4th at p. 361.)

Nonetheless, we dismiss Williams’s appeal from the trial court’s December 23, 2019

judgment as untimely. (See Van Beurden Ins. Services, Inc. v. Customized Worldwide

Weather Ins. Agency, Inc. (1997) 15 Cal.4th 51, 56 [appellate court must dismiss late

appeal].)
                                                    3
       California Rules of Court rule 8.104(a)(1) provides the general rule for filing a

timely notice of appeal: “a notice of appeal must be filed on or before the earliest of: [¶]

(A) 60 days after the superior court clerk serves on the party filing the notice of appeal a

document entitled ‘Notice of Entry’ of judgment or a file-stamped copy of the judgment,

showing the date either was served; [¶] (B) 60 days after the party filing the notice of

appeal serves or is served by a party with a document entitled ‘Notice of Entry’ of

judgment or a file-stamped copy of the judgment, accompanied by proof of service; or

[¶] (C) 180 days after entry of judgment.”

       But Williams moved to vacate the judgment on February 6, 2020, 45 days after the

December 23, 2019 judgment. The time to file a notice of appeal is extended when, as

here, a motion to vacate the judgment is filed. Rule 8.108(c) provides, “If, within the

time prescribed by rule 8.104 to appeal from the judgment, any party serves and files a

valid notice of intention to move—or a valid motion—to vacate the judgment, the time to


       3
           All further references to “rules” are to the California Rules of Court.

                                               5
appeal from the judgment is extended for all parties until the earliest of: [¶] (1) 30 days

after the superior court clerk or a party serves an order denying the motion or a notice of

entry of that order; [¶] (2) 90 days after the first notice of intention to move—or

motion—is filed; or [¶] (3) 180 days after entry of judgment.” (Italics added.)

       There is nothing in the record suggesting that Williams was served with the trial

court’s September 3, 2020 order denying his motion to vacate, so rule 8.108(c)(1)’s 30-

day deadline is inapplicable.

       Williams moved to vacate the judgment on February 6, 2020, so the 90-day

deadline under rule 8.108(c)(2) fell on May 6, 2020.

       One hundred eighty days after the December 23, 2019 judgment was Saturday,

June 20, 2020, so the 180-day deadline under rule 8.108(c)(3) fell on June 22, 2020. (See

Code Civ. Proc., §§ 10, 12, 12a.)

       The deadline for Williams to appeal the December 23, 2020 judgment was

therefore extended until only May 6, 2020 because this is the earliest of the three

timeframes in rule 8.108(c)(1)-(3).

       Williams did not appeal the judgment until September 3, 2020, so his appeal of the

judgment is untimely by several months. We therefore lack jurisdiction to consider his

appeal of the judgment must dismiss it. (Van Beurden Ins. Services, Inc. v. Customized

Worldwide Weather Ins. Agency, Inc., supra, 15 Cal.4th at p. 56.)

       But because Williams appealed the trial court’s orders denying his motion to

vacate and sanctioning him $2,500 on the same day they were entered, his appeal was



                                             6
timely. (See rule 8.406(a)(1).) And because both orders are appealable, we have

jurisdiction to consider them. (See Sakaguchi v. Sakaguchi (2009) 173 Cal.App.4th 852,

857, fn. 3 [order denying motion to vacate judgment under Code of Civil Procedure

section 473 is appealable]; Code Civ. Proc., § 904.1, subd (d) [sanctions order entered

after final judgment is appealable].)

       As to the sanctions order, Williams does not cite the record, provide any relevant

authority, or make any reasoned argument. We therefore conclude Williams forfeited

any challenge to the order. (See Bernard v. Hartford Fire Ins. Co. (1991) 226

Cal.App.3d 1203, 1205 [appellant must “support the arguments in its briefs by

appropriate reference to the record, which includes providing exact page citations” and

failure to do so forfeits argument]; United Grand Corp. v. Malibu Hillbillies, LLC (2019)

36 Cal.App.5th 142, 153 [appellant must cite appropriate authority and failure to do

forfeits argument]; Badie v. Bank of America (1998) 67 Cal.App.4th 779, 784-785

[appellant must make reasoned argument and failure to do so forfeits argument].)

       Although Williams provides some argument about the trial court’s order denying

his motion to vacate, he does not cite anything in the record. He has therefore forfeited

any argument that the trial court erroneously denying his motion. (Bernard v. Hartford

Fire Ins. Co., supra, 226 Cal.App.3d at p. 1205.) Williams forfeited his challenge to the

trial court’s order for the additional reason that he did not provide an adequate record.

The trial court stated at the September 3, 2020 hearing that it was denying Williams’s

motion to vacate the judgment because the judgment accurately reflected the parties’



                                             7
agreement reached at the end of the trial. But in his record on appeal, Williams did not

provide any records or transcripts from the trial or a copy of the judgment. Because we

cannot properly determine whether the trial court erroneously denied Williams’s motion

to vacate on the inadequate record he provided, we must affirm the trial court’s order

denying the motion. (Hernandez v. California Hospital Medical Center (2020) 78

Cal.App.4th 498, 502.)

                                           IV.

                                     DISPOSITION

       Williams’s appeal from the trial court’s December 23, 2020 judgment is

dismissed. The trial court’s orders denying Williams’s motion to vacate the judgment

and sanctioning him $2,500 are affirmed. Bumatay-Williams may recover her costs on

appeal.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                               CODRINGTON
                                                                                           J.

We concur:


McKINSTER
                Acting P. J.


MILLER
                          J.




                                            8